Name: 86/32/EEC: Commission Decision of 5 February 1986 amending Decision 83/384/EEC as regards the list of establishments in Australia approved for the purpose of importing fresh meat into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  health;  agri-foodstuffs
 Date Published: 1986-02-14

 Avis juridique important|31986D003286/32/EEC: Commission Decision of 5 February 1986 amending Decision 83/384/EEC as regards the list of establishments in Australia approved for the purpose of importing fresh meat into the Community Official Journal L 039 , 14/02/1986 P. 0063 - 0068*****COMMISSION DECISION of 5 February 1986 amending Decision 83/384/EEC as regards the list of establishments in Australia approved for the purpose of importing fresh meat into the Community (86/32/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 83/91/EEC (2), and in particular Articles 4 (1) and 18 (1) thereof, Having regard to Council Directive 77/96/EEC of 21 December 1976 on the examination for trichinae (Trichinella spiralis) upon importation from third countries of fresh meat derived from domestic swine (3), as last amended by Directive 84/319/EEC (4) and in particular Article 4 thereof, Whereas a list of establishments in Australia, approved for the purpose of the importation of fresh meat into the Community, was drawn up initially by Commission Decision 83/384/EEC (5), as last amended by Decision 85/483/EEC (6); Whereas a routine inspection under Article 5 of Directive 72/462/EEC and Article 3 (1) of Commission Decision 83/196/EEC of 8 April 1983 concerning on-the-spot inspections to be carried out in respect of the importation of bovine animals and swine and fresh meat from non-member countries (7) has revealed that the level of hygiene of certain establishments has altered since the last inspection; Whereas the list of establishments should, therefore, be amended; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 83/384/EEC is hereby replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 5 February 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 59, 5. 3. 1983, p. 34. (3) OJ No L 26, 31. 1. 1977, p. 67. (4) OJ No L 167, 27. 6. 1984, p. 34. (5) OJ No L 222, 13. 8. 1983, p. 36. (6) OJ No L 287, 29. 10. 1985, p. 32. (7) OJ No L 108, 26. 4. 1983, p. 18. ANNEX LIST OF ESTABLISHMENTS FROM WHICH IMPORTS OF FRESH MEAT MAY BE AUTHORIZED WITHOUT TIME LIMIT 1.2.3 // // // // Approval No // Establishment // Address // // // 1,3 // // I. BOVINE MEAT A. Slaughterhouses and cutting premises // // 1.2.3 // // // // 3 // The Metropolitan Regional Abattoir // Brisbane, Queensland // 7 // CQME Co. Pty Ltd // Rockhampton, Queensland // 55 // Gosford Meats Pty Ltd // Gosford, New South Wales // 135 // Blue Ribbon Export Division // Launceston, Tasmania // 151 // Richardson's Meat Industries Ltd // Hobart, Tasmania // 170 // Beef City Pty Ltd // Purrawunda, Queensland // 195 // R. J. Gilbertson Pty Ltd // Longford, Tasmania // 223 // Tancred Bros Pty Ltd // Pentland, Queensland // 239 // Northern Cooperative Meat Co. Ltd // Casino, New South Wales // 243 // Warwick Bacon Company Pty Ltd // Warwick, Queensland // 423 // S. E. Meat (Aust.) Ltd // Naracoorte, South Australia // 439 // Norwest Beef Industries Ltd // Katherine, Northern Territory // 484 (1) // Mudginberri Station // Mudginberri, Northern Territory // 503 (1) // Riverstone Meat Co. Pty Ltd // Riverstone, New South Wales // 525 // Tancred Bros Pty Ltd // Beaudesert, Queensland // 533 // Murray Bridge Meat Pty Ltd // Murray Bridge, South Australia // 556 // Victorian Inland Meat Co. // Kyneton, Victoria // 642 // Metro Meat (Cootamundra) Ltd // Cootamundra, New South Wales // 648 // E. G. Green and Sons Pty Ltd // Harvey, Western Australia // 712 // Western Australian Meat Commission // Fremantle, Western Australia // 736 // F. J. Walker Ltd // Aberdeen, New South Wales // 751 // Tasmeats Ltd // Camdale, Tasmania // 761 // R. J. Gilbertson Pty Ltd // Melbourne, Victoria // 767 // Metro Meat Ltd // Noarlunga, South Australia // 1027 // Linley Valley Meat Pty Ltd (Smorgon Consolidated Industries) // Wooroloo, Western Australia // 1321 // Tancred Bros Pty Ltd // Mount Isa, Queensland // 1537 // F. J. Walker Pty Ltd // Tennant Creek, Northern Territory // 1,3 // (1) Offal excluded. // // B. Slaughterhouses // // 1.2.3 // // // // 2 // Queensland Meat Export Co. Pty Ltd // Townsville, Queensland // 4 // F. J. Walker Pty Ltd // Townsville, Queensland // 218 // Northwest Exports Pty Ltd // Inverell, New South Wales // 294 // Teys Bros (Beenleigh) Pty Ltd // Beenleigh, Queensland // 398 // Gunnedah Shire Abattoir // Gunnedah, New South Wales // 1242 // Alice Springs Abattoirs Pty Ltd // Alice Springs, Northern Territory // 1265 // G. & K. O'Connor Pty Ltd // Pakenham, Victoria // 1471 // South Australian Meat Corporation // Gepps Cross, South Australia // 1912 // Seecorp Pty Ltd // Lance Creek, Victoria // // // // B. Slaughterhouses 1.2.3 // // // // 398 // Gunnedah Shire Abattoir // Gunnedah, New South Wales // 642 // Metro Meat (Cootamundra) Ltd // Cootamundra, New South Wales // 1471 // South Australian Meat Corporation // Gepps Cross, South Australia // // // 1.2.3 // Approval No // Establishment // Address // // // 1,3 // // C. Cutting Premises // // 1.2.3 // // // // 135 // Blue Ribbon Export Division // Launceston, Tasmania // 398 E // R. J. Fletcher & Co. // Gunnedah, New South Wales // 521 A // Meat Producers Australia Pty Ltd // Mudgee, New South Wales // 521 C // R. J. Fletcher & Co. // Mudgee, New South Wales // 656 // Norwest Beef Industries Ltd // Forbes, New South Wales // 1009 // Matador Meat Co. Pty Ltd // North Laverton, Victoria // 1735 // Western Australian Lamb Marketing Board // Perth, Western Australia // 1793 // Victorian Inland Meat Co. Pty Ltd // Melbourne, Victoria // 1889 // Webb Meat Exports Pty Ltd // Melbourne, Victoria // 1940 // Ron Sterrett & Co. Exports Pty Ltd // Perth, Western Australia // // // III. PIGMEAT Slaughterhouses 1.2.3 // // // // 3 (1) // The Metropolitan Regional Abattoir // Brisbane, Queensland // 1,3 // (1) The establishment is authorized, within the meaning of Article 4 of Directive 77/96/EEC, to perform the freezing treatment provided for in Article 3 of the same Directive. // // IV. HORSEMEAT Slaughterhouses and cutting premises // // 1.2.3 // // // // 750 // Metro Meat Ltd // Peterborough, South Australia // 2174 // Achilles Meats // Tennant Creek, Northern Territory // // // V. COLDSTORES (Frozen packaged meat only) 1.2.3 // // // // 47 // Watson and Son Pty Ltd // Brisbane, Queensland // 107 // Darwin Cold Stores Pty Ltd // Darwin, Northern Territory // 132 // P & O Australia Ltd // Brisbane, Queensland // 149 // P & O Cold Storage Ltd // Melbourne, Victoria // 202 // Polar Cold Storage Co. // Melbourne, Victoria // 216 // T. A. Field Pty Ltd // Port Alma, Queensland // 253 // Australian Service Cold Storage Pty Ltd // Sydney, New South Wales // 263 // South Australian Cold Stores Ltd // Mile End South, South Australia // 274 C // Moss Vale Cold Store // Moss Vale, New South Wales // 291 E // James Barnes Pty Ltd // Wagga Wagga, New South Wales // 492 // W. Woodmason Cold Storage Pty Ltd // Sydney, New South Wales // 498 // South Australian Cold Stores Ltd // Ridleyton, South Australia // 565 // Cascade Freezers // South Hobart, Tasmania // 651 // Central Coast Coldstores Pty Ltd // West Gosford, New South Wales // 713 // Norwest Beef Industries Ltd // Wyndham, Western Australia LIST OF ESTABLISHMENTS FROM WHICH FRESH MEAT MAY BE INTRODUCED INTO THE TERRITORY OF THE COMMUNITY ONLY UNTIL THE STATED DATE 1.2.3 // // // // Approval No // Establishment // Address // // // I. BOVINE MEAT A. Slaughterhouses and cutting premises 1.2.3 // // // // 128 (1) // Derby Industries Pty Ltd // Bunbury, Western Australia // 1352 (2) // Lockyer Valley Abattoir // Granthham, Queensland // // // B. Slaughterhouses 1.2.3 // // // // 235 (2) // S.C.I. Meat and Paper Pty Ltd // Dinmore, Queensland // 521 (1) (3) // Mudgee Regional Abattoir // Mudgee, New South Wales // // // C. Cutting premises 1.2.3 // // // // 1618 (2) // Cisco's Meats Pty Ltd // Melbourne, Victoria // // // 1.2.3 // // // // Approval No // Establishment // Address // // // II. SHEEPMEAT AND GOATMEAT A. Slaughterhouse and cutting premises 1.2.3 // // // // 128 (1) // Derby Industries Pty Ltd // Bunbury, Western Australia // // // B. Slaughterhouse 1.2.3 // // // // 521 (1) // Mudgee Regional Abattoir // Mudgee, New South Wales // // // C. Cutting premises 1.2.3 // // // // 1618 (2) // Cisco's Meats Pty Ltd // Melbourne, Victoria // // // III. HORSEMEAT Slaughterhouse and cutting premises 1.2.3 // // // // 241 (1) // Fountain Selected Meats Pty Ltd // Bourke, New South Wales // // // IV. COLD STORE 1.2.3 // // // // 130 (2) // Midland Export (1980) Pty Ltd // Perth, Western Australia // // // (1) Until 31 July 1986. (2) Until 31 March 1986. (3) Offal excluded.521 A MEAT PRODUCERS AUSTRALIA PTY LTD MUDGEE, NEW SOUTH WALES 521 C R . J . FLETCHER * CO . MUDGEE, NEW SOUTH WALES 656 NORWEST BEEF INDUSTRIES LTD FORBES, NEW SOUTH WALES 1009 MATADOR MEAT CO . PTY LTD NORTH LAVERTON, VICTORIA 1735 WESTERN AUSTRALIAN LAMB MARKETING BOARD PERTH, WESTERN AUSTRALIA 1793 VICTORIAN INLAND MEAT CO . PTY LTD MELBOURNE, VICTORIA 1889 WEBB MEAT EXPORTS PTY LTD MELBOURNE, VICTORIA 1940 RON STERRETT * CO . EXPORTS PTY LTD PERTH, WESTERN AUSTRALIA // // // III . PIGMEAT SLAUGHTERHOUSES 1.2.33 ( 1 ) THE METROPOLITAN REGIONAL ABATTOIR BRISBANE, QUEENSLAND // 1,3(1 ) THE ESTABLISHMENT IS AUTHORIZED, WITHIN THE MEANING OF ARTICLE 4 OF DIRECTIVE 77/96/EEC, TO PERFORM THE FREEZING TREATMENT PROVIDED FOR IN ARTICLE 3 OF THE SAME DIRECTIVE . IV . HORSEMEAT SLAUGHTERHOUSES AND CUTTING PREMISES 1.2.3750 METRO MEAT LTD PETERBOROUGH, SOUTH AUSTRALIA 2174 ACHILLES MEATS TENNANT CREEK, NORTHERN TERRITORY // // // V . COLDSTORES ( FROZEN PACKAGED MEAT ONLY ) 1.2.347 WATSON AND SON PTY LTD BRISBANE, QUEENSLAND 107 DARWIN COLD STORES PTY LTD DARWIN, NORTHERN TERRITORY 132 P * O AUSTRALIA LTD BRISBANE, QUEENSLAND 149 P * O COLD STORAGE LTD MELBOURNE, VICTORIA 202 POLAR COLD STORAGE CO . MELBOURNE, VICTORIA 216 T . A . FIELD PTY LTD PORT ALMA, QUEENSLAND 253 AUSTRALIAN SERVICE COLD STORAGE PTY LTD SYDNEY, NEW SOUTH WALES 263 SOUTH AUSTRALIAN COLD STORES LTD MILE END SOUTH, SOUTH AUSTRALIA 274 C MOSS VALE COLD STORE MOSS VALE, NEW SOUTH WALES 291 E JAMES BARNES PTY LTD WAGGA WAGGA, NEW SOUTH WALES 492 W . WOODMASON COLD STORAGE PTY LTD SYDNEY, NEW SOUTH WALES 498 SOUTH AUSTRALIAN COLD STORES LTD RIDLEYTON, SOUTH AUSTRALIA 565 CASCADE FREEZERS SOUTH HOBART, TASMANIA 651 CENTRAL COAST COLDSTORES PTY LTD WEST GOSFORD, NEW SOUTH WALES 713 NORWEST BEEF INDUSTRIES LTD WYNDHAM, WESTERN AUSTRALIA 1.2.3APPROVAL NO ESTABLISHMENT ADDRESS 721 TOWNSVILLE COLD STORES PTY LTD TOWNSVILLE, QUEENSLAND 1013 P * O COLD STORAGE LTD PERTH, WESTERN AUSTRALIA 1057 MARINE BOARD OF BURNIE BURNIE, TASMANIA 1060 PORT ADELAIDE FREEZERS PTY LTD PORT ADELAIDE, SOUTH AUSTRALIA 1168 NORTHERN COLD STORES PTY LTD TOWNSVILLE, QUEENSLAND 1190 REGO COLD STORAGE PTY LTD SCORESBY, VICTORIA 1258 AUSTRALIAN FREEZERS PTY LTD SYDNEY, NEW SOUTH WALES 1331 BALHANNAH COOPERATIVE SOCIETY LTD BALHANNAH, SOUTH AUSTRALIA 1356 G . * K . O'CONNOR PTY LTD MELBOURNE, VICTORIA 1379 DOBOY COLD STORES PTY LTD BRISBANE, QUEENSLAND 1380 PORT OF DEVONPORT AUTHORITY DEVONPORT, TASMANIA 1439 P * O AUSTRALIA LTD BRISBANE, QUEENSLAND 1467 SOUTH AUSTRALIAN COLD STORES LTD DRY CREEK, SOUTH AUSTRALIA 1487 P * O COLD STORAGE LTD FREMANTLE, WESTERN AUSTRALIA 1617 FRIGMOBILE PTY LTD CAIRNS, QUEENSLAND 1625 SCHUMACHER ICECOLD PTY LTD BRISBANE, QUEENSLAND 1662 A . B . OXFORD COLD STORAGE CO . PTY LTD MELBOURNE, VICTORIA 1692 MARINE BOARD OF BURNIE BURNIE, TASMANIA 2095 FRIGMOBILE PTY LTD TOWNSVILLE, QUEENSLAND 2180 P . MANETTAS HOLDINGS PTY LTD SYDNEY, NEW SOUTH WALES 2215 MELBOURNE COLD STORAGE CO . MELBOURNE, VICTORIA 2325 ADELAIDE COLD STORES PTY LTD CAVAN, SOUTH AUSTRALIA 2514 WEDGEWOOD PASTRIES SYDNEY, NEW SOUTH WALES 2773 NOBLE EINSIEDEL PTY LTD DANDENONG, VICTORIA 2784 V * E LAGO PTY LTD BRISBANE, QUEENSLAND // // // LIST OF ESTABLISHMENTS FROM WHICH FRESH MEAT MAY BE INTRODUCED INTO THE TERRITORY OF THE COMMUNITY ONLY UNTIL THE STATED DATE 1.2.3APPROVAL NO ESTABLISHMENT ADDRESS I . BOVINE MEAT A . SLAUGHTERHOUSES AND CUTTING PREMISES 1.2.3128 ( 1 ) DERBY INDUSTRIES PTY LTD BUNBURY, WESTERN AUSTRALIA 1352 ( 2 ) LOCKYER VALLEY ABATTOIR GRANTHHAM, QUEENSLAND // // // B . SLAUGHTERHOUSES 1.2.3235 ( 2 ) S.C.I . MEAT AND PAPER PTY LTD DINMORE, QUEENSLAND 521 ( 1 ) ( 3 ) MUDGEE REGIONAL ABATTOIR MUDGEE, NEW SOUTH WALES // // // C . CUTTING PREMISES 1.2.31618 ( 2 ) CISCO'S MEATS PTY LTD MELBOURNE, VICTORIA // // // 1.2.3APPROVAL NO ESTABLISHMENT ADDRESS II . SHEEPMEAT AND GOATMEAT A . SLAUGHTERHOUSE AND CUTTING PREMISES 1.2.3128 ( 1 ) DERBY INDUSTRIES PTY LTD BUNBURY, WESTERN AUSTRALIA // // // B . SLAUGHTERHOUSE 1.2.3521 ( 1 ) MUDGEE REGIONAL ABATTOIR MUDGEE, NEW SOUTH WALES // // // C . CUTTING PREMISES 1.2.31618 ( 2 ) CISCO'S MEATS PTY LTD MELBOURNE, VICTORIA // // // III . HORSEMEAT SLAUGHTERHOUSE AND CUTTING PREMISES 1.2.3241 ( 1 ) FOUNTAIN SELECTED MEATS PTY LTD BOURKE, NEW SOUTH WALES // // // IV . COLD STORE 1.2.3130 ( 2 ) MIDLAND EXPORT ( 1980 ) PTY LTD PERTH, WESTERN AUSTRALIA // // // ( 1 ) UNTIL 31 JULY 1986 . ( 2 ) UNTIL 31 MARCH 1986 . ( 3 ) OFFAL EXCLUDED .